Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 4, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-8, 10-11, 14-15, 17-18, and 21-27 are currently pending and have been examined.  Claims 1, 7-8, 11, 15, 18, and 21 have been amended.  Claims 12-13 and 19-20 have been canceled.  Claims 24-27 are newly added.


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022, has been entered.

 
Response to Arguments
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 10 of Applicants’ Reply dated April 8, 2022 (hereinafter “Applicants’ Reply”) that, regarding the independent claims, the “claimed arrangement of method steps results in an improvement in the technology of exchange of information, because it offers the benefit of curating a product and/or service or group of products and/or services based on donee preference(s) to present to a potential donor with a high degree of confidence that the donee will enjoy and appreciate the gift, as well as an opportunity for the donee to confirm a potential gift selected by a donor before the donor makes a final order.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
Per MPEP 2106.05(a), improvements to computer functionality include a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, inventive distribution of functionality within a network to filter Internet content, a method of rendering a halftone digital image, a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, a memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, technical details as to how to transmit images over a cellular network or append classification information to digital image data, a particular structure of a server that stores organized digital images, a particular way of programming or designing software to create menus, a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning, an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application, a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers and a specific method of restricting software operation within a license.  
MPEP 2106.05(a) further notes that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. 
Per MPEP 2106.05(a), some examples that the courts have said “may not be sufficient to show an improvement in computer-functionality” include generating restaurant menus with functionally claimed features, accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly.
With this guidance in mind, the Examiner respectfully notes that the alleged improvement of curating a product with a high degree of confidence that the donee will enjoy and appreciate the gift is not a technical improvement.  First, the claim is directed to recommending products to purchase, which is a method of organizing a human activity, i.e., commercial or sales activities.  Further, the entire scope of the claim may be performed mentally.  That is, if a donee (for example, a child, tells a third party, i.e. a parent, what toys they like or colors they like, the third party will be able to recommend gifts to a donor (i.e., an aunt or grandparent) that the child will likely enjoy.  Thus, curating products is not a technological improvement.  
Per MPEP 2106.05(a), “the courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility” and list these: a particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, a new telephone, server, or combination thereof, an advance in the process of downloading content for streaming, an improved, particular method of digital data compression, a particular method of incorporating virus screening into the Internet, components or methods, such as measurement devices or techniques, that generate new data, a particular configuration of inertial sensors and a particular method of using the raw data from the sensors, a specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, and an improved process for preserving hepatocytes for later use.
Per MPEP 2106.05(a), examples “that the courts have indicated may not be sufficient to show an improvement to technology include: a commonplace business method being applied on a general purpose computer, using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, gathering and analyzing information using conventional techniques and displaying the result, delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, a general method of screening emails on a generic computer, an advance in the informational content of a download for streaming, and selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, 
With this guidance in mind, the Examiner respectfully notes that exchanging information regarding a gift with a third party is not an improvement to any other technology or technical field.  The alleged “improvement” is recommending gift items for a donee, which is a commonplace business method being applied on a general purpose computer.  Gift giving or recommending products is not a technology or technical field and all the steps are recited as being performed on a general purpose computer.  
Applicants further argue at page 10 of Applicants’ Reply that “claim 21 further results in an improvement in the technology of exchange of information, because it offers the benefit of selecting certain aspects of a product or service based upon private gift parameters input by the donee without disclosing such private gift parameters to the donor.”  The Examiner respectfully disagrees and refers Applicants to the above discussion.
Thus, the rejection under 35 USC 101 is maintained.  
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 25:  Claim 21 recites “a donor device.”  It is unclear if this is intended to be the same donor device that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 21 recites “shielding, by the gift facilitation system, the at least one private gift parameter from the donor device.”  It is unclear what is meant by “shielding” and what steps are involved in this shielding.  Is shielding involve a particular series of steps?  Or does “shielding” merely mean not transmitting something to the donor device?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 21 and is interpreting “shielding” as “not transmitting.”
Claim 25 inherits the deficiencies of claim 21.
Claim 24:  Claim 24 recites “wherein the feedback device comprises at least one of the athletic data system, the educational data system, the gaming system, or the online streaming service.”  Claim 24 depends from claim 22 which recites “wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service.”  As discussed further below, claim 24 fails to further limit the subject matter of claim 22.  As claim 24 repeats most of the subject matter from claim 22, it is unclear what is meant by claim 24.  Further, it is unclear what is meant by “at least one of” A, B, C, D OR E.  This should be “and” as in claim 22.  For purposes of examination, the Examiner is interpreting claim 24 as reciting “wherein the feedback device comprises one of “a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 24 fails to further limit the subject matter of the claim upon which it depends.  Claim 24 recites “wherein the feedback device comprises at least one of the athletic data system, the educational data system, the gaming system, or the online streaming service.”  Claim 24 depends from claim 22 which recites “wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service.”  Because claim 24 recites the same feedback devices as claim 22, claim 24 fails to further limit the subject matter of claim 22.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-11, 14-15, 17-18, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and an article of manufacture for curating gift selections.  With respect to claim 1, claim element curating at least one of a product or service based on the donee preferences, as drafted, covers a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving, displaying, and transmitting data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claims 8 and 15 recite a non-transitory, machine-readable memory and claim 8 also recites a processor at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 8 and 15 recite a non-transitory, machine-readable memory and claim 8 also recites a processor at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving, displaying, and transmitting data limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 3-7, 10-11, 14, 17-18, and 21-27 depend from claims 1, 8, and 15.  Claims 3, 10, and 17 are directed to types of donee preferences and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to curating the gift by querying a merchant system and are further directed to the abstract idea.    Claims 5, 11, and 18 are directed to receiving information from the merchant system which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claims 6, 11, and 18 are directed to transmitting information to and receiving information from the donee device which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claims 7, 14, and 23 are directed to receiving information at the gift facilitation system which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 21 is directed to the type of donee preferences, selecting an aspect of the order, and shielding information and is further directed to the abstract idea.  Claim 21 is further directed to receiving information from the donor device which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 22 is directed to receiving the confirmation from a feedback device which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 22 is further directed to a feedback device, as is claim 24.  The feedback device is recited at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claim 25 is directed to the type of donee preferences and is further directed to the abstract idea.  Claim 26 is directed to curating a group of products and/or services that match the donee preferences and is further directed to the abstract idea.  Claim 27 is directed to delaying a shipment data of the potential gift and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0211954 A1 to Linden et al. (hereinafter “Linden”), in view of US 7,174,307 B2 to Sakai et al. (hereinafter “Sakai”).
Claims 1, 8, and 15:   Linden discloses a “method for enabling a gift transaction”  (See Linden, at least para. [0017]).  Linden further discloses that the method “enables a sender to select a gift (i.e. the gift item) for a recipient…and to virtually give the gift to the recipient prior to payment for the item.”  (See Linden, at least para. [0018]).  Linden further discloses a gift facilitation system comprising a processor, the gift facilitation system in communication with a donee device and a donor device (See Linden, at least para. [0027], gifting service implemented as a computer system that collects sender gift requests and requests gift approval by recipients; computer system includes one or more processors; para. [0028], sender-side interface and recipient-side interface; sender-side and recipient-side interfaces are accessible through computers, smartphones, etc.).  Linden further discloses a non-transitory, machine-readable memory (See Linden, at least para. [0027], computer system includes one or more processors; para. [0072], computer readable medium). Linden further discloses:
curating, by the gift facilitation system, at least one of a product or a service based on the donee preferences (See Linden, at least para. [0042], system accesses recipients entered into a social networking profile of the recipient, identifies items of potential interests and/or use to the recipient, and generates a list of recommended gift items); 
displaying, by the gift facilitation system, the curated at least one of a product and a service on the donor device (See Linden, at least para. [0035], sender is prompted to select a gift item from a list of suitable gift items for the recipient; FIG. 6C and associated text; para. [0028], sender can review recommended gift items); and 
receiving, by the gift facilitation system, a potential gift from the donor device, the potential gift selected from the curated at least one of a product and a service (See Linden, at least para. [0035], sender is prompted to select a gift item from a list of suitable gift items for the recipient; FIG. 6D and associated text; para. [0031], sender selects a gift item for the recipient);
sending, by the gift facilitation system, the potential gift to the donee device (See Linden, at least para. [0044], system requests approval of the gift item from the recipient; para. [0045], system generates message to the recipient that says “Scott H has sent you a bottle of 2007 Cabernet Franc from Screeching Eagle in Napa Valley, Calif.  Click HERE to approve this gift”);
receiving, by the gift facilitation system, a notification from the donee device expressing interest in the potential gift (See Linden, at least para. [0044], system requests approval of the gift item from the recipient; recipient can approve, modify, customize, personalize, exchange, return, or otherwise respond to the gift selection of the sender; para. [0049], system receives approval of the gift item from the recipient); and 
transmitting, by the gift facilitation system, an order for the potential gift to the merchant system (See Linden, at least para. [0059], once the gift item has been approved by the recipient, system initiates transfer of a monetary payment from a financial account of the sender to ta merchant supplying the gift item to complete the gift transaction). 
Linden does not expressly disclose transmitting, by the gift facilitation system, a request to the donee device, wherein the request causes a display on the donee device to prompt a donee to input into the donee device donee preferences at least one of for or against at least one of a product or a service; and receiving, at the gift facilitation system, the donee preferences from the donee device.
However, Sakai discloses “a gift mediating method used to mediate a gift on-line.”  (See Sakai, at least col. 1, lines 5-12).  Sakai further discloses:
transmitting, by the gift facilitation system, a request to the donee device, wherein the request causes a display on the donee device to prompt a donee to input into the donee device donee preferences at least one of for or against at least one of a product or a service (See Sakai, at least FIG. 17 and associated text; col. 12, lines 42-67, receiver-related control section of the gift mediating service transmits/displays a gift list screen on the output section of the receiver-side client; list of gifts to the receiver (Taro Akasaka) is displayed including the gift and the sender; gift change button for each gift Is displayed; FIG. 21 and associated text; col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift); and
receiving, at the gift facilitation system, the donee preferences from the donee device (See Saki, at least col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift; receiver-related control section sets the determination result to “Yes”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden the ability of transmitting, by the gift facilitation system, a request to the donee device, wherein the request causes a display on the donee device to prompt a donee to input into the donee device donee preferences at least one of for or against at least one of a product or a service; and receiving, at the gift facilitation system, the donee preferences from the donee device as disclosed by Sakai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “avoid an unnecessary gift from being presented” to the recipient.  (See Sakai, at least col. 3, lines 30-40).
Claims 8 and 15 are rejected for similar reasons.
Claims 3, 10, and 17:  The combination of Linden and Sakai discloses all the limitations of claims 1, 8, and 15 discussed above.
Linden does not expressly disclose wherein the donee preferences comprise at least one of food and diet restriction preferences, brand preferences, activity preferences, and travel and vacation preferences.
However, Sakai discloses wherein the donee preferences comprise at least one of food and diet restriction preferences, brand preferences, activity preferences, and travel and vacation preferences (See Sakai, at least FIG. 21 and associated text; col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift, i.e., gift is changed to a wine set, receiver prefers wine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden the ability wherein the donee preferences comprise at least one of food and diet restriction preferences, brand preferences, activity preferences, and travel and vacation preferences as disclosed by Sakai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “avoid an unnecessary gift from being presented” to the recipient.  (See Sakai, at least col. 3, lines 30-40).
Claims 10 and 17 are rejected for similar reasons.  
Claim 26:  The combination of Linden and Sakai discloses all the limitations of claim 1 discussed above.
Linden further discloses wherein the step of curating, by the gift facilitation system, the at least one of a product or a service based on the donee preferences includes curating, by the gift facilitation system, a group of products and/or services that match the donee preferences, the group of products and/or services comprising the at least one of a product or a service (See Linden, at least para. [0042], system accesses recipients entered into a social networking profile of the recipient, identifies items of potential interests and/or use to the recipient, and generates a list of recommended gift items).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Sakai as applied to claims above, and further in view of US 10,679,268 B1 to Kochhar et al. (hereinafter “Kochhar”).
Claim 4:  The combination of Linden and Sakai discloses all the limitations of claim 1 discussed above.
Neither Linden nor Sakai expressly discloses wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service.
However, Kochhar discloses “an online third-party gift transaction system that allows merchants to include a website integration component on their websites….The integration component may allow gift senders to buy a gift for another person (recipients) from those merchants through a web interface generated by the gift transaction system  The gift transaction system may allow the gift senders to select a range of products for the recipients to choose from and charge the gift senders when the recipient accepts and finalizes gift selection.”  (See Kochhar, at least col. 1, lines 20-25).  Kochhar further discloses wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service (See Kochhar, at least col. 9, lines 37-60, data backend creates payment links to direct gift sender’s device to merchant server for checkout of gift transactions’ payment system includes inventory system that checks the in-stock availability of a product from the merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Claim 5:  The combination of Linden and Sakai and Kochhar discloses all the limitations of claim 4 discussed above.
Neither Linden nor Sakai expressly discloses wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying.
However, Kochhar discloses wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying (See Kochhar, at least col. 7, lines 17-45, system receives download from merchants including SKU number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Sakai in view of Kochhar as applied to claims 5 above, and further in view of US 7,761,344 B2 to Smith (hereinafter “Smith”).
The combination of Linden and Sakai and Kochhar discloses all the limitations of claim 5 discussed above.
Neither Linden nor Sakai expressly discloses receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number.
However, Kochhar discloses receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number (See Kochhar, at least col. 12, lines 40-50, if recipient wants the gift products, gift product details and selection options are presented that include size, color, shape, configuration, and style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability of receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Neither Linden nor Sakai nor Kochhar expressly discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device.
However, Smith discloses a method “for multi-selection gifting”.  (See Smith, at least Abstract).  Smith further discloses that the method solves a problem that “traditional e-commerce gifts are limited to unilateral actions taken by a gift giver that do not necessarily take into consideration tastes, preferences or physical characteristics of a gift recipient.”  (See Smith, at least col. 1, lines 30-40).  Smith further discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device (See Smith, at least col. 10, lines 35-67, user creates and purchases multi-selection gifts for other users; multi-selection gift includes SKUs of the items; gift identifier of the multi-selection gift is sent to the gift recipient; the Examiner notes that the gift identifier is analogous to an item number; alternatively, the identifier is linked to the multi-selection gift which includes the SKU numbers of the individual items in the multi-selection gift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability of transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide the donee with a unique identifier for the item.  (See Smith, at least col. 10, lines 20-25). 

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Sakai as applied to claim 1 above, and further in view of Smith.
Claim 21:  The combination of Linden and Sakai discloses all the limitations of claim 1 discussed above.
Neither Linden nor Sakai expressly discloses wherein the donee preferences include at least one private gift parameter that is hidden from a donor device; and the method further comprises: receiving, at the gift facilitation system, the order from the donor device; selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter; and shielding, by the gift facilitation system, the at least one private gift parameter from the donor device; wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device.
However, Smith discloses wherein the donee preferences include at least one private gift parameter that is hidden from a donor device (See Smith, at least col. 13, lines 21-35, gift recipient specifies product option for the gifts he selected; product options include size, color, monogramming); and the method further comprises: 
receiving, at the gift facilitation system, the order from the donor device (See Smith, at least col. 12, lines 54-67, e-commerce system receives selections from a gift giver); 
selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter (See Smith, at least col. 13, lines 20-35, system aggregates the items selected by the gift recipient); and 
shielding, by the gift facilitation system, the at least one private gift parameter from the donor device (See Smith, at least col. 13, lines 21-35, gift recipient specifies product options for the gifts he selected; product options include size, color, monogramming; the Examiner notes that nowhere does Smith indicate that these product options are transmitted to the gift giver);
wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device (See Smith, at least col. 13, lines 20-35, system generates purchase orders with gift giver’s payment methods and issues the purchase orders to the gift giver for all the selected items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the donee preferences include at least one private gift parameter that is hidden from a donor device; and the method further comprises: receiving, at the gift facilitation system, the order from the donor device; selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter; and shielding, by the gift facilitation system, the at least one private gift parameter from the donor device; wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “allow gift recipients to have flexibility in selecting items that are meaningful, useful and enjoyable to them, while still adhering to constraints, such as cost, prescribed by the gift giver.”  (See Smith, at least col. 1, lines 40-45).
Claim 25:  The combination of Linden and Sakai and Smith discloses all the limitations of claim 21 discussed above.
Neither Linden nor Sakai expressly discloses wherein the at least one private gift parameter comprises at least one of a donee’s clothing sizes, a donee's height, a donee’s weight, a donee's desired shipping address, a donee's preferred clothing color, a donee's preferred device platform, or a donee's desired streaming media platform.
However, Smith discloses wherein the at least one private gift parameter comprises at least one of a donee’s clothing sizes, a donee's height, a donee’s weight, a donee's desired shipping address, a donee's preferred clothing color, a donee's preferred device platform, or a donee's desired streaming media platform (See Smith, at least col. 13, lines 21-35, gift recipient specifies product option for the gifts he selected; product options include size, color, monogramming) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the at least one private gift parameter comprises at least one of a donee’s clothing sizes, a donee's height, a donee’s weight, a donee's desired shipping address, a donee's preferred clothing color, a donee's preferred device platform, or a donee's desired streaming media platform as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “allow gift recipients to have flexibility in selecting items that are meaningful, useful and enjoyable to them, while still adhering to constraints, such as cost, prescribed by the gift giver.”  (See Smith, at least col. 1, lines 40-45).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Sakai as applied to claims 8 and 15 above, and further in view of Kochhar and in further view of Smith.
The combination of Linden and Sakai discloses all the limitations of claims 8 and 15 discussed above.
Neither Linden nor Sakai expressly discloses querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service; receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying; and receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number.
However, Kochhar discloses querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service (See Kochhar, at least col. 9, lines 37-60, data backend creates payment links to direct gift sender’s device to merchant server for checkout of gift transactions’ payment system includes inventory system that checks the in-stock availability of a product from the merchant); receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying (See Kochhar, at least col. 7, lines 17-45, system receives download from merchants including SKU number); and receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number (See Kochhar, at least col. 12, lines 40-50, if recipient wants the gift products, gift product details and selection options are presented that include size, color, shape, configuration, and style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service; receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying; and receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Neither Linden nor Sakai nor Kochhar expressly discloses wherein the operations further comprise transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device.
However, Smith discloses wherein the operations further comprise transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device (See Smith, at least col. 10, lines 35-67, user creates and purchases multi-selection gifts for other users; multi-selection gift includes SKUs of the items; gift identifier of the multi-selection gift is sent to the gift recipient; the Examiner notes that the gift identifier is analogous to an item number; alternatively, the identifier is linked to the multi-selection gift which includes the SKU numbers of the individual items in the multi-selection gift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability wherein the operations further comprise transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide the donee with a unique identifier for the item.  (See Smith, at least col. 10, lines 20-25). 
Claim 18 is rejected for similar reasons.

Claims 7, 14, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Sakai as applied to claims 1 and 8 above, and further in view of US 2014/0032234 A1 to Anderson (hereinafter “Anderson”).
Claims 7 and 14:  The combination of Linden and Sakai discloses all the limitations of claims 1 and 8 discussed above.
Neither Linden nor Sakai expressly discloses receiving, at the gift facilitation system, gift contingency parameters from the donor device; and receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met; wherein the step of transmitting, by the gift facilitations system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met.  
However, Anderson discloses a “health and wellness social network that can collect digital health and wellness information about network users and incentivize the users to engage in a more healthy and active lifestyle.”  (See Anderson, at least Abstract).  Anderson further discloses determining a wellness reward for the user based on health measurement data collected from a user device.  (See Anderson, at least Abstract).  Anderson further discloses:
receiving, at the gift facilitation system, gift contingency parameters from the donor device (See Anderson, at least para. [0007], other users of the social health and wellness network can offer incentives for users to engage in desirable conduct; incentives can be physical items such as clothes, gift certificates); and 
receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge);
wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met (See Anderson, at least para. [0053], physical award is shipped in response to wellness reward being earned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability of receiving, at the gift facilitation system, gift contingency parameters from the donor device; and receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met; wherein the step of transmitting, by the gift facilitations system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).
Claim 14 is rejected for similar reasons.
Claim 22:  The combination of Linden and Sakai and Anderson discloses all the limitations of claim 7 discussed above.
Neither Linden nor Sakai expressly discloses wherein the confirmation that the gift contingency parameters have been met is received from a feedback device, wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service.
However, Anderson discloses wherein the confirmation that the gift contingency parameters have been met is received from a feedback device (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge), wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service (See Anderson, at least para. [0026], user devices may be configured as health measurement devices that make measurements related to the health of users including type, magnitude, and/or duration of different physical activities engaged in by the user; may be pedometer, heart rate monitor, other device configured to measure biometric data; para. [0027], device may measure weight, blood pressure, or other health information of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the confirmation that the gift contingency parameters have been met is received from a feedback device, wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).
Claim 23:  The combination of Linden and Sakai discloses all the limitations of claim 1 discussed above.
Neither Linden nor Sakai expressly discloses receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device, wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met.
However, Anderson discloses receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge), wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met (See Anderson, at least para. [0053], physical award is shipped in response to wellness reward being earned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability of receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device, wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).
Claim 24:  The combination of Linden and Sakai and Anderson discloses all the limitations of claim 22 discussed above.
Neither Linden nor Sakai expressly discloses wherein the feedback device comprises at least one of the athletic data system, the educational data system, the gaming system, or the online streaming service.
However, Anderson discloses wherein the feedback device comprises at least one of the athletic data system, the educational data system, the gaming system, or the online streaming service (See Anderson, at least para. [0026], user devices may be configured as health measurement devices that make measurements related to the health of users including type, magnitude, and/or duration of different physical activities engaged in by the user; may be pedometer, heart rate monitor, other device configured to measure biometric data; para. [0027], device may measure weight, blood pressure, or other health information of the user; the Examiner notes that different physical activities engaged in by the user may represent an athletic data system or a fitness monitoring device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability wherein the feedback device comprises at least one of the athletic data system, the educational data system, the gaming system, or the online streaming service as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).
Claim 27:  The combination of Linden and Sakai discloses all the limitations of claim 1 discussed above.
Neither Linden nor Sakai expressly discloses delaying, by the gift facilitation system, a shipment date of the potential gift in accordance with at least one of a donee’s private gift parameter or a parameter input by the donor device.
However, Anderson discloses delaying, by the gift facilitation system, a shipment date of the potential gift in accordance with at least one of a donee’s private gift parameter or a parameter input by the donor device (See Anderson, at least para. [0007], other users of the social health and wellness network can offer incentives for users to engage in desirable conduct; incentives can be physical items such as clothes, gift certificates; para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge; para. [0053], physical award is shipped in response to wellness reward being earned). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gifting service of Linden and the gift mediating system and method of Sakai the ability of delaying, by the gift facilitation system, a shipment date of the potential gift in accordance with at least one of a donee’s private gift parameter or a parameter input by the donor device as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2013/0238465 A1 to Calixte-Civil et al. is directed to targeted gifting in which giftees rank gift selections and a giftor is presented with a targeted gift set that takes into account the ranked gift selections as well as a giftor’s gift criteria.

“Retailers expanding customers’ digital options,” by Janet I Tu, The Seattle Times (Seattle, Washington), December 16, 2016, is directed to various eGifting options including Nordstrom eGifting that allows customers to choose an item from Nordstrom.com and send it immediately to a recipient in an email.  The email then allows the recipient to personalize the gift for size and color and provide a shipping address.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625